Exhibit 10.2

AMENDMENT NO. 4 TO AFFILIATION AGREEMENT
This AMENDMENT NO. 4 (this “Amendment”) to the Affiliation Agreement, dated as
of April 28, 2011 (the “Affiliation Agreement”), by and between Total Gas &
Power USA, SAS, a société par actions simplifiée organized under the laws of the
Republic of France (“Parent”), and SunPower Corporation, a Delaware corporation
(the “Company”), is made and entered into as of August 10, 2012 by and between
Parent and the Company. Capitalized terms used in this Amendment and not
otherwise defined shall have the meaning given to them in the Affiliation
Agreement.
W I T N E S S E T H:
WHEREAS, Parent and the Company entered into Amendment No. 3 to the Affiliation
Agreement dated as of February 28, 2012 (the “Third Amendment”) which, among
other things, amended the definition of “Excluded Debt Incurrence” and Parent
and the Company desire to further amend the Affiliation Agreement to correct
such definition to reflect the original intention of the parties in entering
into the Third Amendment as set forth below.
NOW, THEREFORE, in consideration of the foregoing premises and the matters set
forth herein, as well as other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged and accepted, and intending to be
legally bound, Parent and the Company hereby agree as follows:
1.Amendment to Definitions. The definition of “Excluded Debt Incurrence” in
Article I of the Affiliation Agreement is amended and restated in its entirety
as follows:
“'Excluded Debt Incurrence' shall mean (i) Non-Recourse Debt and (ii) guarantees
of loans to customers purchasing solar products of the Company and its
Subsidiaries in accordance with that certain Agreement (Non-Recourse) between
SunPower Corporation and First Technology Federal Credit Union, formerly known
as Addison Avenue Federal Credit Union, dated as of April 27, 2009, as amended
by that Amendment 1 dated January 28, 2011 (as further amended from time to
time, “First Tech Facility”) and guarantees of loans or leases by third party
lenders or lessors (as applicable) to customers purchasing or leasing solar
products of the Company and its Subsidiaries subject to limitations
substantially similar to the First Tech Facility, in all cases in an aggregate
amount at any time outstanding not to exceed $5,000,000.”
2.Agreement. All references to the “Agreement” set forth in the Affiliation
Agreement shall be deemed to be references to the Affiliation Agreement as
amended pursuant to this Amendment.
3.Headings. The headings set forth in this Amendment are for convenience of
reference purposes only and shall not affect or be deemed to affect in any way
the meaning or interpretation of this Amendment or any term or provision hereof.








--------------------------------------------------------------------------------



4.Confirmation of the Affiliation Agreement. Article I shall be deemed modified
as of the date of the Third Amendment. Other than as expressly modified pursuant
to this Amendment, all provisions of the Affiliation Agreement, as amended prior
to the date of this Amendment, remain unmodified and in full force and effect.
IN WITNESS WHEREOF, the undersigned have caused this Amendment No. 4 to be
executed by their respective duly authorized officers to be effective as of the
date first above written.
TOTAL GAS & POWER USA, SAS
By:     /s/ Bernard Clement    
Name:    Bernard Clement
Title:    President
SUNPOWER CORPORATION
By:     /s/ Chuck Boynton    
Name:    Chuck Boynton
Title:    Chief Financial Officer




